                        Case 7:20-cv-01399-NSR Document 14 Filed 02/26/20 Page 1 of 1
                                                     DEMOVSKY LAWYER SERVICE
                                                     Premier Nationwide Document Retrieval and Process Service Company
                                                     S00­4­I3­1058




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK
                                                   ­X
                      ATERES BAIS YAAKOV ACADEMY OF
                      ROCKLAND,

                                     Plaintiff(s),                                                            Index No. 7:20­CV­01399

                            ­against­                                                                         AFFIDAVIT OF SERVICE

                      TOWN OF CLARKSTOWN, ET AL

                                     Defendant(s).
                                                                           ­X
                      STATE OF NEW YORK )
                                         S.S.:
                      COUNTY OF ROCKLAND)


                                     BRENDAN COLLISHAW, being duly sworn, deposes and says that he is over the age of

                      eighteen years, is employed by the attorney service, D.L.S., INC., and is not a party to this action.

                                     That on the 20™ day of FEBRUARY, 2020, at approximately 12:45PM, deponent served a

                      true copy of the SUMMONS, COMPLAINT & JURY DEMAND, 72 EXHIBITS, AND JUDGES

                      RULES upon TOWN OF CLARKSTOWN at 10 MAPLE AVENUE, NEW CITY, NY 10956 by

                      personally delivering and leaving the same with MAUREEN LANDRO, who informed deponent that

                      SHE is an REGISTRY CLERK authorized to receive service at that address.

                                     MAUREEN LANDRO is a WHITE FEMALE, approximately 55 years of age, stands

                      approximately 5 feet 8 inches tall, weighs approximately 130 pounds with LIGHT BROWN hair and

                      BLUE eyes.




                      BRENDAN COLLISHAW



                      Sworn to before me
                      21st day of FEB


D.L.S., Inc.
400 Rella Blvd.
Ste. 165
Suffern, NY 10901
845­639­7559                      JONATHAN RIPPS
www.dlsnational.com      NOTARY PUBLIC, STATE OF NEW YORK
                                   NO. 01RI6109718
                           QUALIFIED IN NEW YORK COUNTY
                          COMMISSION EXPIRES MAY 17, 2020
